UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-7296 NORTHERN ILLINOIS GAS COMPANY (Doing Business as NICOR GAS COMPANY) (Exact name of registrant as specified in its charter) Illinois 36-2863847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1844 Ferry Road Naperville, Illinois 60563 630-983-8888 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer þSmaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ All shares of common stock are owned by AGL Resources Inc. Northern Illinois Gas Company meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with a reduced disclosure format specified in General Instruction H(2)(b) of Form 10-Q. TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 Part I FINANCIAL INFORMATION 5 Item 1. Condensed Consolidated Financial Statements (Unaudited) 5 Condensed Consolidated Statements of Financial Position 5 Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Note 1 – Organization and Basis of Presentation 8 Note 2 – Significant Accounting Policies and Methods of Application 8 Note 3 – Fair Value Measurements 11 Note 4 – Derivative Instruments 11 Note 5 – Employee Benefit Plans 13 Note 6 – Debt 14 Note 7 – Commitments, Guarantees and Contingencies 14 Note 8 – Related Party Transactions 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Forward-Looking Statements 18 Executive Summary 18 Results of Operations 19 Liquidity and Capital Resources 22 Contingencies 25 Critical Accounting Policies and Estimates 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 SIGNATURE 28 Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS 2011 Form 10-K.Our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on February 22, 2012. AGL Resources.AGL Resources Inc., our parent company since the completion of the merger between AGL Resources and Nicor on December 9, 2011. Bcf.Billion cubic feet. ERC.Environmental remediation costs. FERC.Federal Energy Regulatory Commission. Fitch.Fitch Ratings. GAAP.Accounting principles generally accepted in the United States of America. Health Care Act.Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. Heating Degree Days.A measure of the effects of weather on our business, calculated when the average daily temperatures are less than 65 degrees Fahrenheit.Normal weather for our service territory, for purposes of this report, is considered to be 5,600 Heating Degree Days per year. Heating Season.The period from November through March when natural gas usage and operating revenues are generally higher because weather is colder. Horizon Pipeline.Horizon Pipeline Company, L.L.C., a 50% owned joint venture of AGL Resources, operates an interstate regulated natural gas pipeline of approximately 70 miles stretching from Joliet, Illinois to near the Wisconsin/Illinois border. Illinois Commission.Illinois Commerce Commission, our state regulatory agency. LIBOR.London Inter-Bank Offered Rate. LIFO.Last-in, first-out. Mcf.Thousand cubic feet. Moody’s.Moody’s Investors Service. Nicor.Nicor Inc., our parent company prior to the completion of the merger between AGL Resources and Nicor on December 9, 2011. Nicor Advanced Energy.Prairie Point Energy, L.L.C. (doing business as Nicor Advanced Energy), a wholly owned business of AGL Resources that provides natural gas and related services on an unregulated basis to residential and small commercial customers. Nicor Gas.Northern Illinois Gas Company (doing business as Nicor Gas Company), or the registrant. Nicor Services.Nicor Energy Services Company,a wholly owned business of AGL Resources that, directly or through subsidiaries, provides customer move connection services for utilities and product warranty contracts, heating, ventilation and air conditioning repair, maintenance and installation services and equipment to retail markets, including residential and small commercial customers. Nicor Solutions.Nicor Solutions, L.L.C., a wholly owned business of AGL Resources that offers residential and small commercial customers energy-related products that provide for natural gas cost stability and management of their utility bill. OCI.Other comprehensive income. Glossary of Key Terms 3 Table of Contents PBR.Performance-based rate, a regulatory plan which ended on January 1, 2003, that provided economic incentives based on natural gas cost performance. PGA.Purchased Gas Adjustment, a rate rider that passes natural gas costs directly through to customers without markup, subject to Illinois Commission review. PP&E.Property, plant and equipment. Revenue taxes.Revenue and use taxes. Rider.A rate adjustment mechanism that is part of a utility's tariff which authorizes it to provide specific services or assess specific charges. SEC.The United States Securities and Exchange Commission. Sequent.Sequent Energy Management, L.P., a wholly owned business of AGL Resources that engages in wholesale marketing of natural gas supply services. SNG.Substitute natural gas, a synthetic form of gas manufactured from coal. S&P.Standard & Poor’s Ratings Services. Glossary of Key Terms 4 Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements Nicor Gas Company Condensed Consolidated Statements of Financial Position (Unaudited) As of March 31, December 31, March 31, In millions Assets Gas distribution plant, at cost $ $ $ Less accumulated depreciation Gas distribution plant, net Current assets Receivables Billed revenues Unbilled revenues 39 Affiliates 6 8 7 Other 15 19 15 Less allowance for uncollectible accounts ) ) ) Total receivables Gas in storage 2 2 Deferred income taxes 41 41 28 Derivative instruments 2 2 5 Margin accounts - derivative instruments 45 21 44 Other 49 60 50 Total current assets Regulatory retirement plan asset Other assets Total assets $ $ $ Capitalization and Liabilities Capitalization Long-term debt, net of unamortized discount $ $ $ Mandatorily redeemable preferred stock 2 2 2 Nonredeemable preferred stock 1 1 1 Common equity Common stock 76 76 76 Paid-in capital Retained earnings Accumulated other comprehensive loss (9
